Citation Nr: 1339000	
Decision Date: 11/26/13    Archive Date: 12/06/13

DOCKET NO.  08-13 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel




INTRODUCTION

The Veteran had active military service from November 1982 to February 1984, as well as a period of active duty for training from April 1981 to September 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction of the Veteran's claims folders currently resides with the RO in Oakland, California.  

In September 2011, the Board remanded the Veteran's claim for additional development.  Following completion of that development, the Appeals Management Center (AMC) issued the Veteran a supplemental statement of the case (SSOC) in December 2012 continuing the denial of his claim.  The case was then returned to the Board for further appellate review.  In June 2013, the December 2012 SSOC was returned to the AMC.  The envelope was stamped by the United States Postal Service as "Not Deliverable As Addressed, Unable To Forward."  The SSOC was sent to the Veteran's last known address of record on file with VA.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's current service-connected disabilities include residuals of status post excision of the spinous process of the thoracic spine at T-7, evaluated as 10 percent disabling; as well as residuals of a right knee injury, evaluated as 30 percent disabling.  His combined evaluation is 40 percent effective October 31, 2005.  

In a December 2012 memorandum located inside volume four of the claims folders, the AMC identified that the Veteran had raised new claims for service connection for posttraumatic stress disorder (PTSD), for chronic obstructive pulmonary disease (COPD), and for multiple sclerosis.  (Parenthetically, the RO denied a claim for service connection for PTSD in a May 2002 rating decision.)  The AMC referred the three claims to the Oakland RO; however, it is not apparent that the Oakland RO is currently aware of such action as the claims folders were returned by the AMC to the Board and not the Oakland RO, following the December 2012 SSOC.  Nonetheless, the Board finds that any favorable adjudication of the Veteran's newly raised claims could have an effect on his claim for a TDIU.  Hence, the issue of TDIU is inextricably intertwined with the Veteran's raised and unadjudicated claims for service connection for PTSD, for COPD, and for multiple sclerosis.  

Also, as noted above, the Board remanded the Veteran's claim for a TDIU in September 2011 to obtain a medical opinion.  The Veteran was medically examined for VA purposes in November 2012.  The examiner made clinical findings but did not provide a sufficient medical opinion as to whether the Veteran's service-connected disabilities, as noted above, precluded gainful employment.  The AMC, likewise, identified the inadequacy of the medical opinion offered by the VA examiner.  It thereafter obtained a medical opinion from a doctor of podiatric medicine (DPM) (also known as a podiatrist) at the AMC.  The DPM's opinion was unfavorable to the Veteran's claim for a TDIU.  

The Veteran's claim for a TDIU should be further developed and a medical opinion sought in conjunction with adjudication of the Veteran's newly raised claims for service connection for PTSD, for COPD, and for multiple sclerosis.  

In providing an opinion regarding TDIU, the examiner should explain the effect of the Veteran's service-connected disabilities on his ability to obtain or maintain gainful employment, to include discussion of obstacles and challenges he might face, and his capability for performing sedentary employment.  The Board notes that 38 C.F.R. § 4.16 does not require VA to identify a specific job that a veteran is qualified to perform, is available in the national or local economy, and/or exceeds the poverty threshold, in denying entitlement to a TDIU.  See Smith v. Shinseki, 647 F.3d 1380, 1384 (Fed. Cir. 2011).  Furthermore, medical examinations alone are sufficient to resolve the question of whether a veteran is entitled to a TDIU.  See id. at 1382.  Nonetheless, in making an employability determination, an examiner must consider and discuss a veteran's level of education, other training, work experience, along with the disabling affects of a veteran's service-connected disabilities, on his ability to obtain or maintain substantially gainful employment.  

Finally, the Board notes that some of the Veteran's reported history, to include that provided to many medical clinicians, does not correspond with his work and treatment history from military service.  

Of note, the Veteran has consistently reported to VA clinicians, as well as identified in his Social Security Administration (SSA) disability application, that he was a combat medic with a U.S. Army Ranger unit and that he saw combat action in Central America.  The Veteran's DD Form 214 does not reflect that the Veteran had any recognized foreign service.  Also, there are no references in the Veteran's service personnel records or in his service treatment records documenting work as a medic, combat duty in Central America, or being assigned to a U.S. Army Ranger unit.  On the contrary, the Veteran's records identify him as being trained as a food service specialist (94B) and a self-propelled field artillery system mechanic (63D), as well as assigned to work as an engineer tracked vehicle crewman (12F).  In the Veteran's October 2006 TDIU application (VA Form 21-8940), he listed all three military occupational specialties (MOS) as training he had received before he had become too disabled to work.  He does not report any training as a U.S. Army medic or, interestingly enough, any training he might have received to become an emergency medical technician (EMT) or a surgical room technician.  

Furthermore, the Veteran has more recently reported to clinicians, to include during his November 2012 VA examination, of having injured his low back in a parachuting accident in the military.  No such reported accident or associated injury is documented in the Veteran's service records, and is inconsistent with the Veteran's identified military occupational duties.  

In light of the above, the Veteran is placed on notice that purposely reporting an inaccurate service and/or medical history, which may influence a medical clinician's opinion, raises serious concerns about the Veteran's overall credibility.  

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folders any available VA treatment records dated from November 2012.  

2.  The Veteran's newly raised claims, as noted in a December 2012 AMC memorandum to the Oakland RO (see Volume #4 of the claims folders), of service connection for PTSD (which appears to be an attempt to reopen a previously denied claim of service connection for PTSD in May 2002), COPD, and multiple sclerosis should be considered and adjudicated.  

3.  After completion of the above, the Veteran's claims folders and a copy of this remand should be forwarded for review by a VA examiner to determine whether the Veteran's service-connected disabilities, alone, render him unemployable.  In making the requested employability determination, the examiner must consider and discuss the Veteran's level of education, other training, work experience, and the disabling affects of his service-connected disabilities on his ability to obtain or maintain substantially gainful employment.  

The examiner should set forth the complete rationale for all opinions expressed and conclusions reached.  If the examiner cannot provide an opinion without resort to speculation, he or she must provide a thorough explanation as to why this is so.  

4.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claim for a TDIU on appeal.  If the benefit sought is denied, the Veteran and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board for appellate review.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


